DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  “corresponding to two cheeks” in line 2 should be amended to recite --configured to correspond to two cheeks--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation “the lateral edges of the web” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. JP 2006333972 A.
Regarding claim 1, Ishikawa discloses a mask 20 (fig. 3) comprising: a web 11 comprising two portions corresponding to two cheeks of a user in use (translation p. 7, mask 20 has mask body 11; p. 4, mask body 11 can be made of fabric; fig. 3, the left half and right halves of the mask 20 being the two portions, which would correspond to the cheeks of the user when worn); and an elastic supporting element 21/21/13/13 connected to the web 11 to keep the portions of the web 11 in the vicinity, yet allowing the portions of the web 11 to be pivoted away from each other (fig. 3 and p. 7-8, shape holding members 13 and 21; p. 5, shape holding members 13 (and, by inference, 21, since it is also referred to as a second shape holding member) may be plastically deformable to conform to the person’s face; thus, top shape holding member 21 is capable of being bent about the nose such that the left and right halves/portions of the mask body 11 are pivoted away from each other; please note thefreedictionary.com defines elastic as “easily resuming original size or shape after being stretched or otherwise deformed; flexible”).

    PNG
    media_image1.png
    548
    762
    media_image1.png
    Greyscale

Regarding claim 2, Ishikawa discloses the web 11 being divided into the portions along a midline (please see annotated fig. A below, where the midline separates the left and right halves/portions).
Regarding claim 3, Ishikawa discloses the web 11 comprising two lateral edges, wherein each of the portions of the web 11 is formed between the midline and a corresponding one of the lateral edges (annotated fig. A).
Regarding claim 4, Ishikawa discloses the lateral edges of the web 11 being movable toward and from each other about the midline (annotated fig. A, the lateral edges capable of being moved in the claimed manner depending on how upper shape holding member 21 is deformed).
Regarding claim 5, Ishikawa discloses the elastic supporting element 21/21/13/13 being made of an electrically insulating material (p. 6, the shape holding members can be made from polyethylene resins, which are electrically insulating).
Regarding claim 6, Ishikawa discloses the elastic supporting element 21/21/13/13 being made of metal (p. 6, the shape holding members can be made from metal).
Regarding claim 8, Ishikawa discloses the elastic supporting element 21/21/13/13 being an elongated element (fig. 3, the strip 21/21/13/13 being an elongated strip forming a rectangle).
Regarding claim 9, Ishikawa discloses the elastic supporting element 21/21/13/13 comprising two lateral sections 13/13 and an upper section 21 formed between the lateral sections 13/13 (annotated fig. A, the upper section being the top strip 21, which is between lateral sections 13/13), wherein the web 11 comprises two lateral edges and an upper edge formed between the lateral edges (annotated fig. A), wherein the upper section 21 of the elastic supporting element 21/21/13/13 extends in the vicinity of the upper edge of the web 11 in parallel to each other (annotated fig. A), wherein each of the lateral sections 13/13 of the elastic supporting element 21/21/13/13 extends in the vicinity of a corresponding one of the lateral edges of the web 11 in parallel to each other (annotated fig. A).
Regarding claim 10, Ishikawa discloses the elastic supporting element 21/21/13/13 comprising a lower section 21 formed between the lateral sections 13/13 (annotated fig. A, the lower strip 21 being between lateral sections 13/13), wherein the web 11 comprises a lower edge formed between the lateral edges, wherein the lower section 21 of the elastic supporting element 21/21/13/13 extends in the vicinity of the lower edge of the web 11 in parallel to each other (annotated fig. A).
Regarding claim 11, Ishikawa discloses the upper section 21 of the elastic supporting element 21/21/13/13 being connected to the lateral sections 13/13 (annotated fig. A).
Regarding claim 12, Ishikawa discloses the upper section 21 of the elastic supporting element 21/21/13/13 being separated from the lateral sections 13/13 (please see annotated fig. B below which shows a new interpretation of Ishikawa’s mask: the lateral sections, upper section, and lower section are interpreted as the indicated rectangular sections of strips 21/21/13/13).

    PNG
    media_image2.png
    557
    762
    media_image2.png
    Greyscale

	Regarding claim 13, Ishikawa discloses the elastic supporting element 21/21/13/13 comprising two lateral portions connected to the portions of the web, respectively (annotated fig. A, the lateral sections/portions being on each half/portion of the mask body 11).
Regarding claim 14, Ishikawa discloses the elastic supporting element 21/21/13/13 being located in the web 11 (fig. 1(b) shows the shape holding members 13 being within the mask; thus, it is understood that the shape holding members 21/21/13/13 of the embodiment of fig. 3 would be located in the mask body 11 in the same manner, since fig. 3 just shows an alternative layout and placement of the shape holding members).
Regarding claim 15, Ishikawa discloses the elastic supporting element 21/21/13/13 being evenly located in the web 11 (fig. 3, the shape holding members 21/21/13/13 being symmetrically placed horizontally and vertically across the mask such that they can be considered evenly located).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. JP 2006333972 A in view of Miura US 5,727,544.
Regarding claim 7, Ishikawa discloses the claimed invention as discussed above.
Ishikawa is silent on the elastic supporting element being made of a shape memory alloy.
However, Miura teaches a mask 1 (fig. 8A) also having an elastic supporting element 9 that is made of a shape memory alloy (fig. 8A and col. 10, lines 35-47, wire 9 being made of a metallic, mnematic alloy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elastic supporting element of Ishikawa to be made of a shape memory alloy, as taught by Miura, to be capable of returning to its original form (col. 10, lines 57-60).
Regarding claim 16, Ishikawa discloses the claimed invention as discussed above.
Ishikawa is silent on the web comprising pleats.
However, Miura teaches a mask 1 (fig. 8A) also having an elastic supporting element 9 (fig. 8A and col. 10, lines 35-47, wire 9 being made of a metallic, mnematic alloy), wherein the web 2 comprises pleats P1/2/3 (fig. 8A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the web of Ishikawa with pleats, as taught by Miura, to be capable of expanding for breathability and comfort.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786